Dewey, J.
The sole inquiry is, whether the pauper Orange W. Keet acquired a settlement in Leverett under the provisions of Rev. Sts. c. 45, § 1, cl. 4, (reenacted in Gen. Sts. c. 69, -§ 1, cl. 4.) The language of the statute is, 11 Any person of the age of twenty-one years, being a citizen of this or any other of the United States, having an estate of inheritance or freehold in any town within the state, and living on the same three years *433successively, shall thereby gain a settlement in such town.” The only estate in Leverett in which the pauper had any interest was that which was owned by his wife Creusa, by virtue of the deed executed to her by Cephas Field on the 19th of June 1856. The recent changes introduced by various statutes, securing to married women the sole and exclusive right of property in land conveyed to them, to be held to their sole and separate use, have materially affected the legal interest of their husbands therein. It was formerly held quite enough to show that the husband had succeeded to a freehold in the right of his wife in land held by her, to give him a settlement, under a similar statute. Windham v. Portland, 4 Mass. 384. Orleans v. Chatham, 2 Pick. 29. At that time, he would have had the right to the use and improvement of all her lands during coverture. But the Sts. of 1845, c. 208, and 1857, c. 249, debar the husband of any such rights in lands granted to his wife for her sole and separate use, and he has no legal interest in them during coverture which can authorize his taking the rents and profits. It was because the husband had the right to the rents and profits that he was held to have a freehold estate, in the case of Orleans v. Chatham, ubi supra. All that is reserved to the husband in such eases under the present laws is his right as tenant by the curtesy. This estate is sometimes called a freehold estate. It becomes a tenancy by the curtesy initiate, upon marriage and the birth of a child; but the estate is not consummate until after the death of the wife, and it gives no power or authority to take the rents and profits during the life of the wife. This being so, the husband was not seised of such an estate as was required to give him a settlement in Leverett under the provisions of the statute.

Judgment on the verdict for the plaintiffs.